ORDER

PER CURIAM
Scott Tillis, appearing pro se, appeals from the final award of the Labor and Industrial Relations Commission, which affirmed and adopted the decision of the Administrative Law Judge finding that Claimant sustained 15 percent permanent partial disability of the right shoulder as a result of a work-related injury, but denied Claimant benefits from the Second Injury Fund. We affirm.
We have reviewed the briefs of the parties, the legal file, and the-record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to. this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We *615affirm the judgment pursuant to Rule 84.16(b).